Exhibit 10.5
FURNITURE BRANDS INTERNATIONAL, INC.
DEFERRED COMPENSATION PLAN
Restated Effective January 1, 2011

 



--------------------------------------------------------------------------------



 



FURNITURE BRANDS INTERNATIONAL, INC.
DEFERRED COMPENSATION PLAN
Table of Contents

                                                      Page 1.  
INTRODUCTION
    1       1.1.      
History of Plan and Adoption of Amendment
    1       1.2.      
Purposes of Plan
    1       1.3.      
“Top Hat” Plan
    1       1.4.      
Plan Unfunded
    1       1.5.      
Effect of Amendment and Restatement
    1   2.  
DEFINITIONS AND CONSTRUCTION
    2       2.1.      
Definitions
    2  
 
          2.1.1.      
Account
    2  
 
          2.1.2.      
Additions
    2  
 
          2.1.3.      
Bonus Compensation
    2  
 
          2.1.4.      
Base Salary Compensation
    2  
 
          2.1.5.      
Beneficiary
    2  
 
          2.1.6.      
Board
    2  
 
          2.1.7.      
Business Day
    2  
 
          2.1.8.      
Change in Control
    3  
 
          2.1.9.      
Code
    3  
 
          2.1.10.      
Committee
    3  
 
          2.1.11.      
Company
    3  
 
          2.1.12.      
Company Matching Credit
    3  
 
          2.1.13.      
Deferral
    4  
 
          2.1.14.      
Disabled
    4  

i



--------------------------------------------------------------------------------



 



                             
 
          2.1.15.      
Effective Date
    4  
 
          2.1.16.      
Election of Deferral/Distribution
    4  
 
          2.1.17.      
Eligible Employee
    4  
 
          2.1.18.      
Employee
    4  
 
          2.1.19.      
ERISA
    4  
 
          2.1.20.      
Participant
    4  
 
          2.1.21.      
Plan
    5  
 
          2.1.22.      
Plan Year
    5  
 
          2.1.23.      
Separation from Service
    5  
 
          2.1.24.      
Specified Employee
    5  
 
          2.1.25.      
Unforeseeable Emergency
    5  
 
          2.1.26.      
Valuation Date
    5       2.2.      
Number and Gender
    5       2.3.      
Headings
    6   3.  
ELIGIBILITY AND PARTICIPATION
    6       3.1.      
Eligibility
    6       3.2.      
Participation
    6       3.3.      
Commencement of Participation
    6       3.4.      
Cessation of Active Participation
    6   4.  
DEFERRALS AND ADDITIONS
    6       4.1.      
Election of Deferral/Distribution
    6       4.2.      
Crediting to Account
    8       4.3.      
Additions
    8       4.4.      
Cancellation of deferral elections following a Hardship Distribution
    8   5.  
ACCOUNTS
    8  

ii



--------------------------------------------------------------------------------



 



                                  5.1.      
Establishment of Bookkeeping Accounts
    8       5.2.      
Hypothetical Nature of Accounts
    8   6.  
PAYMENT OF ACCOUNT
    9       6.1.      
Timing and Form of Distribution of Benefits
    9       6.2.      
Vesting
    10       6.3.      
Valuation
    10       6.4.      
Death
    10       6.5.      
Designation of Beneficiaries
    10       6.6.      
Unclaimed Benefits
    11       6.7.      
Hardship Withdrawals
    11       6.8.      
Actual Date of Payment
    11   7.  
ADMINISTRATION
    12       7.1.      
Committee
    12       7.2.      
General Powers of Administration
    12       7.3.      
Decisions
    12   8.  
DETERMINATION OF BENEFITS, CLAIMS PROCEDURE AND ADMINISTRATION
    12       8.1.      
Claims
    12       8.2.      
Claim Decision
    12       8.3.      
Request for Review
    13       8.4.      
Review of Decision
    13       8.5.      
Special Disability Time Limits and Procedures
    14       8.6.      
Discretionary Authority
    15   9.  
MISCELLANEOUS
    15       9.1.      
No Contract of Employment
    15       9.2.      
Non Assignability of Benefits
    16  

iii



--------------------------------------------------------------------------------



 



                                  9.3.      
Amendment and Termination
    16       9.4.      
Unsecured General Creditor Status Of Employee
    16       9.5.      
Severability
    17       9.6.      
Governing Laws
    17       9.7.      
Binding Effect
    17       9.8.      
Tax Consequences
    17       9.9.      
Obligor
    17  

iv



--------------------------------------------------------------------------------



 



FURNITURE BRANDS INTERNATIONAL, INC.
DEFERRED COMPENSATION PLAN

1.   INTRODUCTION

  1.1.   History of Plan and Adoption of Amendment.

                       The Company previously adopted the Furniture Brands
International, Inc. Deferred Compensation Plan (the “Plan”). The Plan was
amended from time to time, most recently in the form of a complete amendment and
restatement effective January 1, 2006 (the “2006 Restatement”) The 2006
Restatement was subsequently amended by a First Amendment thereto to comply with
the requirements of Section 409A of the Code and the regulations thereunder.
                       The Company now desires to amend and completely restate
the Plan, effective January 1, 2011, to incorporate the First Amendment to the
2006 Restatement, to change the types of compensation that may be deferred under
the plan, to change the options for electing the time and form of payment for
amounts deferral elections effective after December 31, 2010 and to make such
other changes as the Company finds necessary or desirable.

  1.2.   Purposes of Plan.

                       The purpose of the Plan is to provide deferred
compensation for a select group of management and/or highly compensated
employees and directors in recognition of the valuable service performed by such
individuals and to encourage their continued service.

  1.3.   “Top Hat” Plan.

                       The Plan is an “employee pension benefit plan” within the
meaning of ERISA Section 3(2). The Plan is maintained, however, only for a
select group of management and/or highly compensated employees and, therefore,
is exempt from Parts 2, 3 and 4 of Title I of ERISA. The Plan is not intended to
qualify under Code Section 401(a).

  1.4.   Plan Unfunded.

                       The Plan is unfunded. All benefits will be paid from the
general assets of the Company, which will continue to be subject to the claims
of the Company’s creditors. No amounts will be set aside for the benefit of Plan
Participants or their Beneficiaries.

  1.5.   Effect of Amendment and Restatement.

The Plan as in effect on December 31, 2010, without regard to this amendment and
restatement, is referred to herein as the Prior Plan. The time and form of
payment for a Participant’s Accounts as of December 31, 2010, as adjusted for
earnings or losses in accordance with Section 4.3 from time to time, shall be
governed by the Prior Plan. For these purposes, amounts credited to a
Participant’s Account after the Effective Date of this amendment and restatement
on account of an Election of Deferral/Distribution under the Prior Plan, shall
be governed by the Prior Plan.

1



--------------------------------------------------------------------------------



 



2.   DEFINITIONS AND CONSTRUCTION

  2.1.   Definitions.

                       For purposes of the Plan, the following words and phrases
shall have the respective meanings set forth below, unless the context clearly
requires a different meaning:

  2.1.1.   Account.

                       “Account” means the bookkeeping account maintained by the
Company for each Participant pursuant to Section 5.1.

  2.1.2.   Additions.

                       “Additions” means the amount of earnings and/or losses
credited to a Account, as more fully described in Section 4.3.

  2.1.3.   Bonus Compensation.

                       “Bonus Compensation” means amounts paid to an Employee
under the annual incentive plan of the Company. Bonus Compensation does not
include long-term incentive pay or restricted stock awards.

  2.1.4.   Base Salary Compensation.

                       “Base Salary Compensation” means any compensation paid by
the Company to an Employee as base salary pursuant to the Company’s normal
payroll practices before reduction for amounts deferred under the Company’s
qualified retirement plans or 125 plans. In the case of a Participant who is a
member of the Board, “Base Salary Compensation” means any remuneration paid as
an annual retainer or other fee, but excludes any retainer or fee paid in the
form of restricted (or non-restricted) shares of the common stock of the
Company.

  2.1.5.   Beneficiary.

                       “Beneficiary” means the person or entity designated by
the Participant in accordance with Section 6.5 or, in the absence of an
effective designation, the person or entity described in Section 6.5.

  2.1.6.   Board.

                       “Board” means the board of directors of Furniture Brands
International, Inc.

  2.1.7.   Business Day.

                       “Business Day” means a day on which the New York Stock
Exchange is open for trading activity.

2



--------------------------------------------------------------------------------



 



  2.1.8.   Change in Control.

                       “Change in Control” means a change in control as defined
in the Company’s 2010 Omnibus Incentive Plan or successor plan. Notwithstanding
the preceding, for purposes of Section 6.1(e), a Change in Control shall be
deemed to have occurred only if such event satisfies the above definition and
such event is a change in the ownership or effective control of a corporation or
a change in the ownership of a substantial portion of the assets of a
corporation under Code Section 409A and the regulations promulgated thereunder.

  2.1.9.   Code.

                       “Code” means the Internal Revenue Code of 1986, as
amended from time to time.

  2.1.10.   Committee.

                       “Committee” means the Human Resources Committee of the
Board.

  2.1.11.   Company.

                       “Company” means Furniture Brands International, Inc., its
subsidiaries and affiliates.

  2.1.12.   Company Matching Credit.

                       “Company Matching Credit” means an amount credited to a
Participant’s Account for a Plan Year equal to the matching contribution that
would have been contributed to the Furniture Brands International, Inc. Savings
Plan (“Savings Plan”) (determined with respect to Base Salary Compensation and
Bonus Compensation without regard to any qualified plan limitations) had the
Deferrals of Base Salary Compensation and Bonus Compensation to this Plan been
contributed to the Savings Plan. Such determination of matching contributions
shall be made pursuant to the terms of, and taking into account, the
Participant’s elective deferrals and matching employer contributions under the
Savings Plan so that the Participant does not receive duplicative matching
contributions with respect to deferrals under either the Plan or the Savings
Plan. However, if a Participant does not contribute the maximum elective
deferral amount permitted under the Savings Plan (taking into account all the
qualified plan limitations) the Participant will only receive as a Company
Matching Credit an amount equal to 100% of the first 3% of Base Salary
Compensation and Bonus Compensation plus 50% of the next 3% of Base Salary
Compensation and Bonus Compensation contributed to the Plan provided, however,
that for purpose of determining such Company Matching Credit, there shall only
be taken into account deferrals with respect to Base Salary Compensation and
Bonus Compensation over the dollar limitation on compensation in effect for the
year under the Savings Plan ($245,000 in 2010).

3



--------------------------------------------------------------------------------



 



  2.1.13.   Deferral.

                       “Deferral” means the amount of Base Salary Compensation
and Bonus Compensation actually deferred under the Plan pursuant to an Election
of Deferral/Distribution.

  2.1.14.   Disabled.

                       “Disabled” means (i) a Participant’s inability to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months; or (ii) a
Participant’s receipt of income replacement benefits for a period of at least
three months, under an accident and health plan covering the employees of the
Company, due to a medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of at least 12 months.

  2.1.15.   Effective Date.

                       “Effective Date” means January 1, 2011.

  2.1.16.   Election of Deferral/Distribution.

                       “Election of Deferral/Distribution” means the written
agreement (paper or electronic), filed by the Participant with the Committee in
which the Participant elects the amount of his or her Base Salary Compensation
and/or Bonus Compensation to be deferred, the time and manner of distributions
and such other matters as the Committee shall determine from time to time.

  2.1.17.   Eligible Employee.

                       “Eligible Employee” means an Employee who has been
selected by the Committee to participate in the Plan.

  2.1.18.   Employee.

                       “Employee” means an individual who is (i) classified as a
management or highly compensated employee of the Company or (ii) a member of the
Board.

  2.1.19.   ERISA.

                       “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended from time to time.

  2.1.20.   Participant.

                       “Participant” means an Eligible Employee who is selected
for participation in the Plan and who becomes a Participant pursuant to
Section 3.

4



--------------------------------------------------------------------------------



 



  2.1.21.   Plan.

                       “Plan” means the Furniture Brands International, Inc.
Deferred Compensation Plan, as set forth herein and as amended from time to
time.

  2.1.22.   Plan Year.

                       “Plan Year” means the calendar year.

  2.1.23.   Separation from Service.

                       “Separation from Service” means separation from service
with Furniture Brands International, Inc. and its affiliates (generally 50%
common control with Furniture Brands International, Inc.), as defined in IRS
regulations under Section 409A of the Code (generally, a decrease in the
performance of services to no more than 20% of the average for the preceding
36-month period, and disregarding leave of absences up to six months where there
is a reasonable expectation the Employee will return).

  2.1.24.   Specified Employee.

                       “Specified Employee” means any individual that the
Company determines is a specified employee within the meaning of Section 409A of
the Code. The Company shall determine whether an employee is a Specified
Employee by applying reasonable, objectively determinable identification
procedures established by the Company.

  2.1.25.   Unforeseeable Emergency.

                       “Unforeseeable Emergency” means a severe financial
hardship to a Participant resulting from an illness or accident of the
Participant, his or her spouse or a dependent (as defined in Code
Section 152(a)) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.

  2.1.26.   Valuation Date.

             “Valuation Date” means each Business Day on which a calculation
concerning a Participant’s Account is performed, or as otherwise defined by the
Committee.

  2.2.   Number and Gender.

                       Wherever appropriate, words used in the singular shall be
considered to include the plural and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender.

5



--------------------------------------------------------------------------------



 



  2.3.   Headings.

                       The headings are included solely for convenience, and if
there is any conflict between any heading and the text of the Plan, the Plan
text shall control.

3.   ELIGIBILITY AND PARTICIPATION

  3.1.   Eligibility.

                       The Committee shall have the authority to select those
Eligible Employees who shall be eligible to participate in the Plan and the date
on which such individuals may commence participation.

  3.2.   Participation.

                       The Committee shall notify each Eligible Employee of his
or her selection to participate in the Plan. Subject to the provisions of
Section 3.4 and provided the Participant remains an Employee, a Participant
shall remain eligible to continue participation in the Plan for each Plan Year
following his or her initial year of selection to participate in the Plan.

  3.3.   Commencement of Participation.

                       Any Eligible Employee may elect to participate in the
Plan by filing an Election of Deferral/Distribution with the Committee in
accordance with the provisions of Section 4.1. An Eligible Employee shall become
a Participant effective as of the date on which his or her Election of
Deferral/Distribution becomes effective.

  3.4.   Cessation of Active Participation.

                       Notwithstanding any provision of the Plan to the
contrary, an individual who has become a Participant in the Plan shall cease to
be a Participant effective as of any date designated by the Committee or the
date on which the Participant ceases to be an Employee. Any such Committee
action shall be communicated to the Participant prior to the effective date of
such action. Such cessation shall have no effect upon amounts then credited to
his Account and shall not preclude the individual from subsequently being
selected to be a Participant.
                       Notwithstanding any provision of the Plan to the
contrary, the deferral election for an individual who ceases to be a Participant
in the Plan but who remains an Employee shall continue to be honored until the
earlier of the date upon which such individual ceases to be an Employee or the
end of the calendar year in which such individual ceases to be a Participant in
this Plan.

4.   DEFERRALS AND ADDITIONS

  4.1.   Election of Deferral/Distribution.

                       A Participant who wishes to make a Deferral must file
with the Committee an Election of Deferral/Distribution pursuant to which such
Participant elects to make Deferrals.

6



--------------------------------------------------------------------------------



 



                       (a)     Base Salary Compensation. With respect to Base
Salary Compensation, an Election of Deferral/Distribution must be filed with the
Committee by the close of the calendar year preceding the year in which the
Eligible Employee performs the services giving rise to the Base Salary
Compensation to be deferred. Such election shall be irrevocable as of
December 31 of the calendar year preceding the calendar year to which such
election applies. An Election of Deferral/Distribution shall continue in effect
for a subsequent calendar year unless revoked or modified no later than the
December 31 immediately preceding the subsequent calendar year. As of each
December 31, such Election of Deferral/Distribution shall be irrevocable with
respect to Base Salary Compensation payable with respect to services performed
in the immediately following calendar year.
                       (b)     Bonus Compensation. With respect to Bonus
Compensation, an Election of Deferral/Distribution must be filed with the
Committee in accordance with the rules described under Section 4.1(a) with
respect to Base Salary Compensation.
                       (c)     First Year of Eligibility. In the case of the
first year in which an Eligible Employee becomes eligible to participate in the
Plan (and all other plans required to be aggregated with the Plan under Treasury
Regulations issued under Code Section 409A), an Election of
Deferral/Distribution must be filed with the Committee within 30 days after the
date he or she becomes an Eligible Employee; provided that, such Election of
Deferral/Distribution shall apply only to Base Salary Compensation paid for
services to be performed subsequent to the date the Election of
Deferral/Distribution is filed with the Committee and such election shall be
irrevocable for the remainder of such calendar year. With respect to Bonus
Compensation, such initial Election of Deferral/Distribution shall apply only to
the portion of such compensation equal to the total amount of compensation for
the performance period multiplied by the ratio of the number of days remaining
in the performance period after the election over the total number of days in
the performance period. The special election deferral timing provision described
in this Section 4.1(c) shall be available only (i) in the first year in which an
Eligible Employee first becomes eligible to participate in the Plan, and (ii) if
the Participant does not participate in any similar deferred compensation plans
which would be aggregated with the Plan for 409A purposes.
                                 Notwithstanding the foregoing, a Participant
who was previously a Participant in the Plan shall be treated as first becoming
eligible to participate in the Plan upon the first date following either (i) the
date the Participant has been paid all amounts under this Plan (and all other
plans aggregated with the Plan for 409A purposes), provided that on or before
such last payment the Participant was not eligible to participate in the Plan
(and all other plans aggregated with the Plan for 409A purposes) for periods
after such last payment, (ii) twenty-four months following the last date the
Participant was last eligible to participate in the Plan (and all other plans
aggregated with the Plan for 409A purposes), or (iii) a hardship distribution
made pursuant to Section 6.7.
                       (d)     General Rules. At the discretion of the
Committee, deferrals may be made in a specified dollar amount and/or in whole
percentages up to 90% of Base Salary Compensation and/or Bonus Compensation. Any
election shall be subject to rules prescribed by the Committee.

7



--------------------------------------------------------------------------------



 



  4.2.   Crediting to Account.

                       Deferrals of Base Salary Compensation and Bonus
Compensation and any associated Company Matching Credits will be credited to the
Account of each Participant at the time and in the manner determined at the
discretion of the Committee.

  4.3.   Additions.

                       The Company shall credit the Participant’s Account with
earnings, losses and interest from and after the dates Deferrals and any
Matching Contributions are credited to the Account. Additions to Accounts shall
accrue commencing on the date the Account first has a positive balance and shall
continue on the balance in the Participant’s Account from time to time up to the
date as of which benefits are paid in full. Additions shall be calculated at the
rate determined by the Committee from time to time.

  4.4.   Cancellation of deferral elections following a Hardship Distribution.

                       Notwithstanding any provision in the Plan to the
contrary, a Participant may choose to cancel any otherwise applicable deferral
election made pursuant to this Article 4 following a hardship distribution made
pursuant to Section 6.7.

5.   ACCOUNTS

  5.1.   Establishment of Bookkeeping Accounts.

                       A separate bookkeeping Account shall be maintained for
each Participant. Such account shall reflect Deferrals, Company Matching Credits
and Additions thereon, less any distributions. Within each Participant’s
bookkeeping Account, separate subaccounts shall be maintained to the extent
necessary for the administration of the Plan.

  5.2.   Hypothetical Nature of Accounts.

                       The Account established under this Section 5 shall be
hypothetical in nature and shall be maintained for bookkeeping purposes only, so
that Deferrals and Company Matching Credits can be credited to the Participant
and so that Additions on such amounts so credited or debited can be reflected.
Neither the Plan nor any of the Accounts (or subaccounts) shall hold any actual
funds or assets. The right of any person to receive one or more payments under
the Plan shall be an unsecured claim against the general assets of the Company.
Any liability of the Company to any Participant, former Participant, or
Beneficiary with respect to a right to payment shall be based solely upon
contractual obligations created by the Plan. Neither the Company, the Board, the
Committee, nor any other person shall be deemed to be a trustee of any amounts
to be paid under the Plan. Nothing contained in the Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Company and a Participant,
former Participant, Beneficiary, or any other person.

8



--------------------------------------------------------------------------------



 



6.   PAYMENT OF ACCOUNT

  6.1.   Timing and Form of Distribution of Benefits.

                            (a)     The vested portion of a Participant’s
Account shall be payable upon his or her Separation from Service in the form of
a lump sum. Notwithstanding the preceding sentence, a Participant may elect on
the Election of Deferral/Distribution described in Section 4.1 to have
Deferrals, Company Matching Credits and Additions thereon for a given year
payable:
                        (1)     In a single lump sum on January 1st of a
specified year; or
                        (2)     In monthly installments over a period of three,
five or ten years upon his or her Separation from Service.
For purposes of this section, a series of installment payments shall be treated
as a single payment pursuant to Treas. Reg. §1.409A-2(b)(2). The amount of each
installment payment shall be determined under the declining balance accounting
method. For example, a ten year installment payout would be payable as follows:
1/120th of the balance of the Account in the first month; 1/119th of the
remaining balance of the Account in the second month; 1/118th of the remaining
balance of the Account in the third month; and so on, with the balance of the
remaining balance of the Account in the 120th month. In the event a Participant
makes an election under this Section 6.1(a), the remainder of his or her vested
Account which is not subject to such election shall be payable upon his or her
Separation from Service in the form of a lump sum.
                            (b)     A Participant may elect to change the time
and/or form of payment, only one time with respect to each separately identified
amount, if such election is filed in accordance with procedures established by
the Committee, and:
                        (1)     such election shall not take effect until at
least 12 months after the date on which the election is filed,
                        (2)     the first payment with respect to which such
election is made shall be deferred for a period of not less than 5 years from
the date such payment would otherwise have been made, and
                        (3)     any election related to a payment that was
otherwise to be made at a specified time may not be made less than 12 months
prior to the date of the first scheduled payment.
                            (c)     Distributions from a Participant’s Account
shall be in cash.
                            (d)     Notwithstanding Sections 6.1(a) and (b),
payment of benefits by reason of Separation from Service shall not be made or
commence prior to the date which is 6 months after the date of a Participant’s
Separation from Service (for any reason other than death or Disability) in the
case of a Participant who is determined to be a Specified Employee. Any payments
(with interest calculated in accordance with the provisions governing Additions
to the Account) that would have been paid during such 6-month period absent this
Section 6.1(d) shall be payable in a lump sum to the Participant as of the day
after the last day of such 6-month period, and all other

9



--------------------------------------------------------------------------------



 



payments following such 6-month period shall be payable in accordance with the
terms of the Plan and the Participant’s election.
                           (e)     Notwithstanding any other provision of the
Plan or an Election of Deferral/Distribution, the vested balance in a
Participant’s Accounts shall be payable to him or her in a single lump sum upon
a Change in Control.
                           (f)     Notwithstanding any other provision of the
Plan, a distribution may be made to an individual other than a Participant as
necessary to fulfill a court order, as described in the regulations promulgated
under Code Section 409A.

  6.2.   Vesting.

                            A Participant is fully vested in all Deferrals,
Company Matching Credits and Additions thereon under the Plan.

  6.3.   Valuation.

                            At any time during which a distributable event will
take place under Section 6.1, the balance of a Participant’s Account shall be
determined as of the Valuation Date coinciding with or immediately following the
date of such event.

  6.4.   Death.

                            If a Participant dies before receiving the full
amount of his or her Account, the balance of the Account shall be payable in a
lump sum to his or her Beneficiary upon the Participant’s death; provided that a
Participant may elect on his or her Election of Deferral/Distribution described
in Section 4.1(a) to have distribution of his or her Account continue in
accordance with an election in effect at the time of his or her death, with the
exception that such distribution shall occur upon the later of Separation from
Service or the specified payout date, or (b) to have his or her Account paid in
the form of monthly installments over a period of three, five or ten years, such
installments to be payable pursuant to the terms of Section 6.1(a) with respect
to installment payments as if the date of the Participant’s death was his or her
date of Separation from Service.

  6.5.   Designation of Beneficiaries.

                            Each Participant shall, subject to applicable
community property laws, have the right, at any time, to designate one or more
persons or an entity as Beneficiary (both primary as well as secondary) to whom
benefits under this Plan shall be paid in the event of a Participant’s death
prior to complete distribution of the Participant’s Account. Each Beneficiary
designation shall be in a written form (paper or electronic) prescribed by the
Committee and will be effective only when filed with the Committee during the
Participant’s lifetime. Any designation of Beneficiary may be changed by a
Participant without the consent of such Beneficiary by the filing of a new
designation with the Committee. The filing of a new designation shall cancel all
designations previously filed.

10



--------------------------------------------------------------------------------



 



                            If any Participant fails to designate a Beneficiary
in the manner provided above, or if the Beneficiary designated by a deceased
Participant dies before the Participant or before complete distribution of the
Participant’s benefits, the Participant’s Beneficiary shall be the person in the
first of the following classes in which there is a survivor:
                            (a)     The Participant’s surviving spouse;
                            (b)     The Participant’s children in equal shares,
except that if any of the children predeceases the Participant but leaves issue
surviving, then such issue shall take by right of representation the share the
parent would have taken if living;
                            (c)     The Participant’s estate.

  6.6.   Unclaimed Benefits.

                            In the case of a benefit payable on behalf of such
Participant, if the Committee is unable to locate the Participant or Beneficiary
to whom such benefit is payable, such benefit may be forfeited to the Company,
upon the Committee’s determination. Notwithstanding the foregoing, if subsequent
to any such forfeiture the Participant or Beneficiary to whom such benefit is
payable makes a valid claim for such benefit, such forfeited benefit shall be
paid by the Company.

  6.7.   Hardship Withdrawals.

                            A Participant may apply in writing to the Committee
for, and the Committee may permit, a hardship withdrawal from a Participant’s
Account if the Committee, in its sole discretion, determines that the
Participant has incurred a severe financial hardship resulting from an
Unforeseeable Emergency. The amount that may be withdrawn shall be limited to
the amount reasonably necessary to relieve the hardship or financial emergency
upon which the request is based, plus the federal and state taxes due on the
withdrawal, as determined by the Committee. In determining such amount, the
Committee shall consider amounts available to the Participant through insurance
or otherwise, through cancellation of deferral elections under this Plan, and/or
liquidations of the Participant’s assets. The Committee may require a
Participant who requests a hardship withdrawal to submit such evidence as the
Committee, in its sole discretion, deems necessary or appropriate to
substantiate the circumstances upon which the request is based.

  6.8.   Actual Date of Payment.

                            An amount payable on a date specified in Section 6.1
or 6.4 shall be paid as soon as administratively feasible after such date; but
no later than the later of the end of the calendar year in which the specified
date occurs or the 15th day of the third calendar month following such specified
date. The payment date may be postponed further if calculation of the amount of
the payment is not administratively practicable due to events beyond the control
of the Committee. The amount due the Participant shall be the balance credited
to the Account of the Participant (or portion thereof with respect to
installment payments) on the actual date of payment.

11



--------------------------------------------------------------------------------



 



7.   ADMINISTRATION

  7.1.   Committee.

                            The Plan shall be administered by the Committee. The
Committee may delegate to others certain aspects of the management and
operational responsibilities of the Plan including the employment of advisors
and the delegation of ministerial duties to qualified individuals, provided that
such delegation is in writing.

  7.2.   General Powers of Administration.

                            The Committee shall have all powers necessary or
appropriate to enable it to carry out its administrative duties. Not in
limitation, but in application of the foregoing, the Committee shall have
discretionary authority to construe and interpret the Plan and determine all
questions that may arise hereunder as to the status and rights of Employees,
Participants, and Beneficiaries. The Committee may exercise the powers hereby
granted in its sole and absolute discretion. The Committee may promulgate such
regulations as it deems appropriate for the operation and administration of the
Plan.

  7.3.   Decisions.

                            If two or more persons are serving as the Committee,
any decision of the Committee may be made by a written document signed by a
majority of such persons or by majority vote at a meeting. No person serving as
the Committee shall make any decision or take any action affecting exclusively
his or her own Accrued Benefits under the Plan, if any; all such matters shall
be decided by a majority of the remaining persons serving as the Committee or,
if none, by the Board of Directors of the Company or its duly authorized
delegate. All determinations and decisions made by the Committee shall be final,
conclusive and binding on all persons including the Company, Participants and
their beneficiaries hereunder.

8.   DETERMINATION OF BENEFITS, CLAIMS PROCEDURE AND ADMINISTRATION

  8.1.   Claims.

                            A person who believes that he or she is being denied
a benefit to which he or she is entitled under the Plan (“Claimant”), or his or
her duly authorized representative, may file a written request for such benefit
with the Committee, at the Company’s then principal place of business, setting
forth his or her claim.

  8.2.   Claim Decision.

                            Upon receipt of a claim, the Committee shall advise
the Claimant that a reply will be forthcoming within a reasonable period of
time, but ordinarily not later than 90 days, and shall, in fact, deliver such
reply within such period. However, the Committee may extend the reply period for
an additional 90 days for reasonable cause. If the reply period will be
extended, the Committee shall advise the Claimant in writing during the initial
90-day period indicating the

12



--------------------------------------------------------------------------------



 



special circumstances requiring an extension and the date by which the Committee
expects to render the benefit determination.
                            If the claim is denied in whole or in part, the
Committee will render a written opinion, using language calculated to be
understood by the Claimant, setting forth (i) the specific reason or reasons for
the denial, (ii) the specific references to pertinent Plan provisions on which
the denial is based, (iii) a description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
as to why such material or such information is necessary, (iv) appropriate
information as to the steps to be taken if the Claimant wishes to submit the
claim for review, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review, and (v) the time limits for requesting a review of the denial and for
the actual review of the denial.

  8.3.   Request for Review.

                            Within 60 days after the receipt by the Claimant of
the written opinion described above, the Claimant may file a request with the
Committee in writing, at the Company’s then principal place of business, that
the Committee review its prior determination. The Claimant or his or her duly
authorized representative may submit written comments, documents, records or
other information relating to the denied claim, which such information shall be
considered in the review under this subsection without regard to whether such
information was submitted or considered in the initial benefit determination.
                            The Claimant or his or her duly authorized
representative shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information which
(i) was relied upon by the Committee in making the initial claims decision,
(ii) was submitted, considered or generated in the course of the Committee
making the initial claims decision, without regard to whether such instrument
was actually relied upon by the Committee in making the decision or,
(iii) demonstrates compliance by the Committee with administrative processes and
safeguards designed to ensure and to verify that benefit claims determinations
are made in accordance with governing Plan documents and that, where
appropriate, the Plan provisions have been applied consistently with respect to
similarly situated Claimants. If the Claimant does not request a review of the
Committee’s determination within such 60-day period, he or she shall be barred
and estopped from challenging such determination.

  8.4.   Review of Decision.

                            Within a reasonable period of time, ordinarily not
later than 60 days, after the Committee’s receipt of a request for review, it
will review its prior determination. If special circumstances require that the
60-day time period be extended, the Committee will so notify the Claimant within
the initial 60-day period indicating the special circumstances requiring an
extension and the date by which the Committee expects to render its decision on
review, which shall be as soon as possible but not later than 120 days after
receipt of the request for review.
                            The Committee has discretionary authority to
determine a Claimant’s eligibility for benefits and to interpret the terms of
the Plan. Benefits under the Plan will be paid only if the Committee decides in
its discretion that the Claimant is entitled to such benefits. The decision of

13



--------------------------------------------------------------------------------



 



the Committee shall be final and non-reviewable, unless found to be arbitrary
and capricious by a court of competent review. Such decision will be binding
upon the Company and the Claimant.
                             If the Committee makes an adverse benefit
determination on review, the Committee will render a written opinion, using
language calculated to be understood by the Claimant, setting forth (i) the
specific reason or reasons for the denial, (ii) the specific references to
pertinent Plan provisions on which the denial is based, (iii) a statement that
the Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information which
(A) was relied upon by the Committee in making its decision, (B) was submitted,
considered or generated in the course of the Committee making its decision,
without regard to whether such instrument was actually relied upon by the
Committee in making its decision, or (C) demonstrates compliance by the
Committee with administrative processes and safeguards designed to ensure and to
verify that benefit claims determinations are made in accordance with governing
Plan documents, and that, where appropriate, the Plan provisions have been
applied consistently with respect to similarly situated claimants, and (iv) a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following the adverse benefit determination on such review.
                            To the extent permitted by law, a decision on review
by the Committee shall be binding and conclusive upon all persons whomsoever.
Completion of the claims procedure described in this Section shall be a
mandatory precondition that must be complied with prior to commencement of a
legal or equitable action in connection with the Plan by a person claiming
rights under the Plan, or by another person claiming rights through such person,

  8.5.   Special Disability Time Limits and Procedures.

                            Notwithstanding anything herein, if a Claimant is
denied a benefit because he or she is determined not to be Disabled and he or
she makes a claim pursuant to such denial, the provisions of this Section 8.5
shall apply. Upon receipt of a claim, the reply period shall be forty-five
(45) days. If, prior to the end of such 45-day period, the claims reviewer
determines that, due to matters beyond the control of the Plan, a decision
cannot be rendered, the period for making the determination may be extended for
up to thirty (30) days, and the claims reviewer shall notify the Claimant, prior
to the expiration of such 45-day period, of the circumstances requiring an
extension and the date by which the Plan expects to render a decision. If, prior
to the end of the first 30-day extension period, the claims reviewer determines
that, due to matters beyond the control of the Plan, a decision cannot be
rendered within that extension period, the period for making the determination
may be extended for up to an additional thirty (30) days, and the claims
reviewer shall notify the Claimant, prior to the expiration of the first 30-day
extension period, of the circumstances requiring the extension and the date by
which the Plan expects to render a decision. In the case of any extension
described in this paragraph, the notice of extension shall specifically explain
the standards on which entitlement to a benefit is based, the unresolved issues
that prevent a decision on the claim and the additional information needed to
resolve those issues, and the Claimant shall be afforded forty-five (45) days
within which to provide the specified information. If information is requested,
the period for making the benefit determination shall be tolled from the date on
which notification of an extension is sent to the Claimant until the date on
which the Claimant responds to the request for information.

14



--------------------------------------------------------------------------------



 



                            Within one hundred eighty (180) days after receiving
the written notice of an adverse disposition of the claim, the Claimant may
request in writing, and shall be entitled to, a review of the benefit
determination. In deciding an appeal of any adverse benefit determination that
is based in whole or in part on a medical judgment, the Plan shall consult with
a health care professional who has appropriate training and experience in the
field of medicine involved in the medical judgment. Such health care
professional shall be an individual who is neither an individual who was
consulted in connection with the adverse benefit determination that is the
subject of the appeal nor the subordinate of any such individual. The medical or
vocational experts whose advice was obtained on behalf of the Plan in connection
with the Claimant’s adverse benefit determination will be identified to the
Claimant. If the Claimant does not request a review within one hundred eighty
(180) days after receiving written notice of the original’s disposition of the
claim, the Claimant shall be deemed to have accepted the original written
disposition.
                            A decision on review shall be rendered in writing by
the Plan within a reasonable period of time, but ordinarily not later than
forty-five (45) days after receipt of the Claimant’s request for review by the
Plan, unless the Plan determines that special circumstances require an extension
of time for processing the claim. If the Plan determines that an extension of
time for processing is required, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial forty-five
(45) period. In no event shall such extension exceed a period of forty-five
(45) days from the end of the initial period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Plan expects to render the determination on review. In the event
the extension is due to a Claimant’s failure to submit information necessary to
decide the claim, the Claimant shall be afforded forty-five (45) days within
which to provide the specified information, and the period for making the
benefit determination on review shall be tolled from the date on which
notification of the extension is sent to the Claimant until the date on which
the Claimant responds to the request for additional information.
                            In the case of an adverse benefit determination on
review, in addition to the information described above, the notice shall state:
“You and your Plan may have other voluntary alternative dispute resolution
options, such as mediation. One way to find out what may be available is to
contact your local U.S. Department of Labor Office and your State insurance
regulatory agency.”

  8.6.   Discretionary Authority.

                            The Committee shall have discretionary authority to
determine a Claimant’s entitlement to benefits upon his claim or his request for
review of a denied claim, respectively.

9.   MISCELLANEOUS

  9.1.   No Contract of Employment.

                            The adoption and maintenance of the Plan shall not
be or be deemed to be a contract between the Company and any person or to be
consideration for the employment of any person. Nothing herein contained shall
give or be deemed to give any person the right to be

15



--------------------------------------------------------------------------------



 



retained in the employ of the Company or to restrict the right of the Company to
discharge any person at any time; nor shall the Plan give or be deemed to give
the Company the right to require any person to remain in the employ of the
Company or to restrict any person’s right to terminate his employment at any
time.

  9.2.   Non Assignability of Benefits.

                            No Participant, Beneficiary or distributee of
benefits under the Plan shall have, subject to Section 6.1(f), any power or
right to transfer, assign, anticipate, hypothecate or otherwise encumber any
part or all of the amounts payable hereunder, which are expressly declared to be
unassignable and non-transferable. Any such attempted assignment or transfer
shall be void. Subject to Section 6.1(f), no amount payable hereunder shall,
prior to actual payment thereof, be subject to seizure by any creditor of any
such Participant, Beneficiary or other distributee for the payment of any debt,
judgment, or other obligation, by a proceeding at law or in equity, nor
transferable by operation of law in the event of the bankruptcy, insolvency or
death of such Participant, Beneficiary or other distributee hereunder.

  9.3.   Amendment and Termination.

                            The Committee may from time to time, in its
discretion, amend, in whole or in part, any or all of the provisions of the
Plan; provided, that no amendment may be made which would materially increase
the benefits accruing to Participants under the Plan, without the prior approval
of the Board. However, no amendment may impair the rights of a Participant with
respect to amounts already allocated to his or her Account. The Board may
terminate the Plan at any time, subject to any restrictions or requirements
applicable under Code Section 409A and the regulations promulgated thereunder.
In the event that the Plan is terminated, the balance in a Participant’s Account
shall be paid to such Participant or his or her Beneficiary in a lump sum or in
equal monthly installments as the Committee determines.

  9.4.   Unsecured General Creditor Status Of Employee.

                            The payments to Participant, his Beneficiary or any
other distributee hereunder shall be made from assets which shall continue, for
all purposes, to be a part of the general, unrestricted assets of the Company;
no person shall have nor acquire any interest in any such assets by virtue of
the provisions of this Agreement. The Company’s obligation hereunder shall be an
unfunded and unsecured promise to pay money in the future. To the extent that
the Participant, a Beneficiary, or other distributee acquires a right to receive
payments from the Company under the provisions hereof, such right shall be no
greater than the right of any unsecured general creditor of the Company; no such
person shall have nor require any legal or equitable right, interest or claim in
or to any property or assets of the Company. In the event that, in its
discretion, the Company purchases an insurance policy or policies insuring the
life of the Participant (or any other property) to allow the Company to recover
the cost of providing the benefits, in whole, or in part, hereunder, neither the
Participant, his Beneficiary or other distributee shall have nor acquire any
rights whatsoever therein or in the proceeds therefrom. The Company shall be the
sole owner and beneficiary of any such policy or policies and, as such, shall
possess and may exercise all incidents of ownership therein. No such policy,
policies or

16



--------------------------------------------------------------------------------



 



other property shall be held in any trust for a Participant, Beneficiary or
other distributee or held as collateral security for any obligation of the
Company hereunder.

  9.5.   Severability.

                            If any provision of this Plan shall be held illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions hereof; instead, each provision shall be fully severable
and the Plan shall be construed and enforced as if said illegal or invalid
provision had never been included herein.

  9.6.   Governing Laws.

                            The terms and provisions of this Plan shall be
construed according to the principles, and in the priority, as follows: first,
in accordance with the meaning under, and which will bring the Plan into
conformity with, section 409A of the Code; and secondly, in accordance with the
laws of the State of Missouri except to the extent preempted by federal law. The
Plan shall be deemed to contain the provisions necessary to comply with such
laws.

  9.7.   Binding Effect.

                            This Plan shall be binding on each Participant and
his heirs and legal representatives and on the Company and its successors and
assigns.

  9.8.   Tax Consequences.

                            The Participant shall be responsible for all tax
obligations (including, without limitation, any income, employment, excise or
other tax obligations) incurred by Participant in connection with his or her
participation in the Plan. While the Company has established, will maintain the
Plan, and has done and will do so in a manner intended to satisfy the
requirements of Section 409A of the Code, notwithstanding any provision herein
to the contrary, the Company makes no representation, warranty, commitment, or
guaranty concerning the income, employment, or other tax consequences of
participation in the Plan under federal, state, or local law. The Company shall
have the right to deduct from any distribution or Participant’s other taxable
compensation, such amounts as the Company, in its discretion, deems necessary to
satisfy the Company’s obligation to withhold for federal, state and local taxes.

  9.9.   Obligor.

                            The Company shall be the obligor with respect to
Plan benefits that are owed to a Participant which arise by virtue of the
contributions made by the Company or the Participant’s employment by the
Company.

17



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Committee has caused this Plan to be executed
on the 3rd day of November, 2010.

            Furniture Brands International, Inc.

      By:      /s/ Beth Sweetman      
Title: Senior Vice President- Human Resources             

18